Citation Nr: 1226496	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disability, claimed as asthma.

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for chronic fatigue syndrome.

6.  Entitlement to service connection for recurrent dermatitis.

7.  Entitlement to service connection for residuals of a hysterectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant and D.T.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to June 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran's testified before a Decision Review Officer (DRO) in September 2008, and a transcript of this hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss, a respiratory disability, vertigo, and residuals of a hysterectomy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not suffer from a head injury in service and, even if she did, there is no evidence of any residual disability.

2.  The Veteran does not have a diagnosis of chronic fatigue syndrome.

3.  The Veteran's recurrent dermatitis did not have onset in service and was not caused or aggravated by the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

2.  The criteria for entitlement to service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

3.  The criteria for entitlement to service connection for recurrent dermatitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Initially, the Board notes that the Veteran's service treatment records are missing and the RO has made a formal finding that these records are unavailable.  The Board finds that additional efforts to obtain these records would be futile.  See 38 U.S.C.A.  § 5103A(b)(3).  The Board has considered the U.S. Court of Appeals for Veterans Claims (Court) statement in Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) that: 

[I]n cases where, as here, the appellant's SMR's have been lost or destroyed, the Board's obligation to provide well reasoned findings and conclusions to evaluate and discuss all of the evidence that may be favorable to the appellant, and to provide an adequate statement of the reasons or bases for its rejection of such evidence is heightened. 

The Board has undertaken its analysis with this heightened duty in mind.

Residuals of a Head Injury

The Veteran is seeking service connection for residuals of a head injury.  The Veteran has claimed that she injured her head in a motor vehicle accident while stationed in Germany during her active military service.

As an initial matter, the Board notes that the Veteran has presented no evidence, other than her oral testimony, that such an injury took place.  While service treatment records are unavailable, the Veteran's service personnel records show no evidence that she was involved in a motor vehicle accident.  There is no evidence that United States military personnel investigated the accident, such as by taking witness statements, suggesting either that no police were involved because the accident was minor (meaning any injury likely was too) or that the incident occurred off base and was investigated by German police.  The Veteran has provided no details about when or where the alleged accident occurred or what parties were involved, making it impossible to assist the Veteran by attempting to obtain additional evidence, which only undermines her factual claim.  

Furthermore, the Board can find no evidence in VA or private medical records that the Veteran ever reported sustaining a head trauma to her current treatment providers.  As it seems like a prior head injury would be a particularly relevant item of medical history, the fact that the Veteran has never revealed such an injury to her post-service physicians suggests that the accident and head injury never actually occurred.  Simply stated, the post-service medical record provides particular negative factual evidence against this claim.   

However, even if the Board assumes that the Veteran is telling the truth and she had an accident while stationed in Germany, there is no evidence of record that this resulted in any residual injury.  A neurological examination performed by a VA neurologist in April 2010 was normal, as was a head CT done at that time.  The Veteran has not explained exactly what "residuals" her alleged head injury caused.  Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

As the Board can find no evidence that the Veteran currently has a disability due to a head injury in service, service connection for this claimed condition is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Chronic Fatigue Syndrome

The Veteran is also seeking service connection for chronic fatigue syndrome, which she attributes to her service in Southwest Asia.

As noted above, the Veteran's service treatment records have been lost.  However, service personnel records show that at her Article 32b Investigation Hearing in September 1994, the Veteran testified that she felt nervous and tired during her deployment in Kuwait and continued to feel tired and sluggish after her return.  

Post-service, it does not appear that the Veteran was ever actually diagnosed with chronic fatigue syndrome, although she did complain of fatigue and problems sleeping to her treatment providers.  At the September 2008 DRO hearing, the Veteran's sister D.T. testified that she has observed the Veteran looking exhausted and that the Veteran will sleep for hours, even in the middle of the day.

In this regard, it is important for the Veteran to understand that feelings of fatigue are not, necessarily, a sign of CFS, as there could be many reasons the Veteran feels fatigue on any given day. 
  
In May 2007, the Veteran was afforded a VA examination.  She complained of constant fatigue.  She reported difficulty sleeping, estimating that she slept only two or three hours a night.  She also reported napping during the day for approximately an hour at a time.  Following a physical examination and review of the claims folder, the examiner concluded that the Veteran did not meet the criteria for chronic fatigue syndrome.  He opined that her fatigue is at least as likely as not a symptom of her acquired psychiatric disability, for which the Veteran is already service connected and receiving compensation.  The Board finds this medical report is entitled to great probative weight.    

As the Veteran does not have a diagnosis of chronic fatigue syndrome, she cannot be granted service connection for this disability.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Recurrent Dermatitis

The Veteran is also seeking service connection for recurrent dermatitis.  

She has provided conflicting evidence about exacting when this disability began, testifying at her September 2008 hearing that her dermatitis started in Kuwait, but at her May 2007 VA examination reported that her condition did not begin until 1995.  

As noted, the Veteran's service treatment records are unavailable.  Service personnel records show that during her Article 32b Investigation Hearing in September 1994, the Veteran was observed to have a "rash" on her hands, but she indicated the marks were from biting her hands when she gets nervous.  

The Veteran was afforded a VA examination in May 2007.

She described the symptoms of her disability as a recurring rash on her chest, back, forearms, and thighs.  It appears approximately every six months and lasts about four months.  It occurs more often in the summer.  She described the rash as an irritation with macular redness and itching.  She reported onset in 1995.  

While the Veteran did not have the rash at the time of the examination, some scarring was observed on her back and forearms and under her breasts.  The examiner diagnosed the Veteran with non-tender scarring from recurrent dermatitis and recurrent dermatitis, but noted that he could not provide a more detailed diagnosis because he was not actually able to observe the Veteran's rash.  

He opined that her current recurrent dermatitis on her chest, back, forearms, and thighs is not due to military service.  He noted that the transcript of the court martial only note the bites on her hands and do not show any complaints of a rash on her body.  

Based on the above evidence, the Board finds that entitlement to service connection for recurrent dermatitis cannot be granted.  While the Veteran has attempted to link her current rash to the "rash" on her hands in service, in fact it appears that the Veteran did not in fact have true rash on her hands in September 1994 but rather was self mutilating by biting her hands when she was nervous.  The May 2007 VA examiner made it clear that this self inflicted condition was not related to the skin condition on the Veteran's body she is now claiming service connection for.  

The Board has also considered the Veteran's claims during her September 2008 RO hearing that her dermatitis had onset in service.  However, this testimony contradicts her earlier report to the VA examiner in May 2007, when she did not report onset until after service.  The Veteran's inconsistencies undermine her credibility concerning the onset of her disability.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995)( credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Furthermore, while the Veteran may not have reported all of her medical concerns at her Article 32b hearing, she reported a number of medical complaints, including headaches, fatigue, and symptoms of an anxiety or nervous disorder.  Significantly, despite being questioned about a "rash" on her hands, she did not complain of recurrent dermatitis affecting her body- the only condition affecting her skin she reported was her nervous habit of biting her hands.  This suggests that she was not suffering from her current skin disability at that time.  

For all the above reasons, entitlement to recurrent dermatitis must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in November 2006.  This letter informed the Veteran of what evidence was required to substantiate her claims, as well as VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service personnel records, as well as VA treatment records.  The Veteran submitted private medical records and was provided an opportunity to set forth her contentions during the September 2008 hearing before a Decision Review Officer.  The appellant was afforded a VA medical examination in May 2007.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for residuals of a head injury, chronic fatigue syndrome, and recurrent dermatitis is denied.  


REMAND

The Veteran is also seeking entitlement to service connection for bilateral hearing loss, a respiratory disability, vertigo, and residuals of a hysterectomy.

The Veteran believes that her hearing loss is due to noise exposure while stationed in Kuwait and Saudi Arabia during the Persian Gulf War.  With the exception of the Veteran's entrance physical, service treatment records are unavailable, but the Veteran's service personnel records show that the Veteran rode on mail flights during this deployment.  Therefore, exposure to loud noises from airplanes is presumed.  She also testified at her September 2008 DRO hearing that she was exposed to acoustic trauma from air raids and bombings.  As the Veteran's personnel records show that her duty was in an "imminent danger pay area", the Board accepts this testimony as credible.  However, it does not appear that the Veteran has ever been afforded an audiological examination to determine if she has a hearing loss disability as defined by 38 C.F.R. § 3.385.  On remand, the Veteran should be scheduled for a VA audiological examination.  

At her September 2008 hearing, the Veteran also testified that her vertigo began in service and appeared to suggest that it was the result of an inner ear disability or injury that occurred while she was in Kuwait.  However, an April 2010 VA Neurology Progress Note attributed an episode of dizziness and syncope to either hypotension, side effects of a medication the Veteran was taking, or a panic attack.  A seizure disorder was thought to be unlikely and the Veteran's head CT and neurological examination were normal.  Based on the above, the Board finds that an examination is required to determine, if possible, the etiology of the Veterans complaints of vertigo.  The examiner is asked to opine whether it is at least as likely as not that the Veteran's disability had onset in service or was caused or aggravated by the Veteran's active military service.  The examiner should address whether the vertigo is secondary to one of the Veteran's service connected disabilities, which include an acquired psychiatric disability and migraine headaches.  

The Veteran is also seeking service connection for a respiratory disability.  VA treatment records list diagnoses of asthma and COPD.  The Veteran testified at her September 2008 hearing that she was not diagnosed with asthma until 1995, after she had separated from service; however, she suggested that exposure to toxic smoke from burning oil, dust, and other airborne pollutants while in Kuwait caused or aggravated her current respiratory disability.  Based on the Veteran's personnel record, discussed above, her exposure to these environmental irritants will be presumed; however, the record reflects, and the Veteran has admitted, that she smokes cigarettes.  Therefore, it is possible that the Veteran's current respiratory problems are the result of her smoking.  On remand, the Veteran should be scheduled for a VA examination to determine the most likely cause of her current respiratory disability.  The examiner is asked to opine whether it is at least as likely as not that the Veteran's disability had onset in service or was caused or aggravated by the Veteran's active military service.

Finally, the Veteran is seeking service connection for residuals of a hysterectomy.  Private medical records show that in August 2004, the Veteran underwent a total abdominal hysterectomy and bilateral salpingo-oophorectomy because of a large fibroid uterus, dysfunctional uterine bleeding, and pelvic pain.  The Veteran has also submitted copies of service treatment records that she had in her possession showing that in September 1981, she had surgery to remove ovarian cysts and tumors.  She has argued that the September 1981 and August 2004 surgeries were both necessitated by the same underlying gynecological disability, which had onset in service.  

On remand, the Veteran should be afforded a VA examination.  The examiner is asked to opine whether it is at least as likely as not that disability that necessitated the August 2004 hysterectomy had onset in service or was caused or aggravated by the Veteran's active military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA audiological examination.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of her disability upon her ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's hearing loss, if any, had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

2.  The RO should schedule the Veteran for a VA examination of her vertigo.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of her disability upon her ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's vertigo (if it exists) had onset in service or was caused or aggravated by the Veteran's active military service.  In this regard, the Board asks the examiner to note if there are indications the Veteran is exaggerating her symptoms.       

In reaching his or her conclusion, the examiner is asked to address whether or not the Veteran has an inner ear disability that is the result of acoustic trauma and whether the Veteran's complaints of dizziness and vertigo could be psychosomatic in nature and thus secondary to the Veteran's service connected acquired psychiatric disability.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

3.  The RO should schedule the Veteran for a VA examination of her respiratory disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of her disability upon her ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's respiratory disability, if any, had onset in service or was caused or aggravated by the Veteran's active military service.  In this regard, the Board asks the examiner to note if there are indications the Veteran is exaggerating her symptoms.       

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

4.  The RO should schedule the Veteran for a VA gynecological examination.  The examiner should note any functional impairment caused by the Veteran's hysterectomy, including a full description of the effects of her disability upon her ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's hysterectomy was necessitated by a disability that had onset in service or that was caused or aggravated by the Veteran's active military service.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

5.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


